Citation Nr: 0216860	
Decision Date: 11/21/02    Archive Date: 12/04/02

DOCKET NO.  98-16 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active service from March 1956 through 
January 1960 and from September 1960 through September 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office in St. 
Louis, Missouri (RO) which determined that the veteran had 
not submitted new and material evidence to reopen his 
previously denied claim for service connection for a back 
disorder.  In September 1999, the Board remanded the claim 
for additional development.


FINDING OF FACT

The veteran does not have a back disorder that was caused or 
aggravated by his service; arthritis of the lumbar spine is 
not shown to have been manifest to a compensable degree 
within one year of service separation. 


CONCLUSION OF LAW

A back disorder was not incurred in or aggravated by the 
veteran's active military service, and arthritis of the 
lumbar spine may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1131, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2002). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-4 75, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision 
of the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  However, the 
regulations add nothing of substance to the new legislation 
and the Board's consideration of the regulations do not 
prejudice the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993). 

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The Board 
finds that VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim. 
38 U.S.C. §§ 5102 and 5103 (West Supp. 2002).  The appellant 
was notified in the RO's July 1998 decision, and the 
statement of the case (SOC), that the evidence did not show 
that the criteria had been met to reopen his claim for 
service connection for a back disorder.  He was further 
notified of the criteria required for service connection in 
the August 2002 supplemental statement of the case (SSOC).  
Therefore, the rating decision, the SOC and the SSOC 
informed the appellant of the relevant criteria.  VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  The Board concludes the 
discussions in the rating decision, SOC and SSOC sent to the 
appellant informed him of the information and evidence 
needed to substantiate these claims and complied with VA's 
notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West Supp. 2002).  In this regard, the RO has 
obtained VA and non-VA treatment records, as well as service 
medical records from the National Personnel Records Center, 
and it does not appear that there are any identified 
treatment records which have not been obtained.  The 
appellant has been afforded a VA examination, the report of 
which includes an etiological opinion.  In the August 2002 
SSOC, the RO notified the veteran of the provisions of the 
VCAA.  The SSOC informed him that VA would make reasonable 
efforts to help him obtain relevant records necessary to 
substantiate his claim, to include developing for all 
relevant records in the custody of a Federal department or 
agency, and developing for private records and lay evidence.  
He was told that he was ultimately responsible for providing 
information and evidence to support his claim.  The SSOC 
further notified the veteran that VA would obtain his 
service medical records and other relevant records 
pertaining to his active duty that are held or maintained by 
a governmental entity, records of relevant medical treatment 
or examination at VA health care facilities or at the 
expense of VA, and any other relevant records held by any 
Federal department or agency which he adequately identifies 
and authorizes VA to obtain.  He was also told that VA would 
make reasonable efforts to help him obtain evidence, 
including private records, which he adequately identified 
and authorized VA to obtain, and which were relevant to his 
claims.  Given the foregoing, the Board therefore finds that 
VA has complied with its duty to notify the appellant of his 
duties to obtain evidence.  See Quartuccio v. Prinicipi, No. 
01- 997 (U. S. Vet. App. June 19, 2002).  The Board further 
notes that the veteran has not asserted that any relevant 
evidence has not been associated with the claims file, or 
that any additional development is required.  The Board 
therefore finds that there is no reasonable possibility that 
any further assistance would aid the appellant in 
substantiating this claim.  

In the circumstances of this case, a remand or further 
development would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).  
VA has satisfied its duties to notify and to assist the 
appellant in this case.  Further development and further 
expending of VA's resources is not warranted.  


II.  Service Connection

The Board initially notes that in its September 1999 Remand, 
it determined that the RO had certified the issue on appeal 
as whether new and material evidence had been submitted to 
reopen the claim of entitlement to service connection for a 
back disorder.  However, the record reflected that the RO 
had not previously denied service connection for any of the 
back disorders for which the veteran was claiming benefits, 
and that according to a letter of notification sent to the 
veteran after a January 1990 rating decision, the RO had 
only denied service connection for spondylolysis.  The Board 
therefore recharacterized the issue on appeal as entitlement 
to service connection for a back disorder.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  In addition, certain 
chronic diseases, including arthritis, may be presumed to 
have been incurred during service if they become manifested 
to a compensable degree within one year of separation from 
active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309; see also 67 Fed. Reg. 67792-67793 (Nov. 7, 
2002).

The veteran's service medical records show that he 
complained of back pain in September 1960, after shoveling 
rocks.  In November 1960, he was started on diathermy and 
exercise therapy.  A November 1960 X-ray report for the 
lumbosacral spine, and a treatment report dated that same 
month indicated that he had spina bifida occulta, S1.  The 
report further noted that he was referred to P.T. (physical 
therapy).  A December 1960 report notes that he had two 
weeks of treatment with moderate relief, and that he was 
instructed to continue exercises on his own.  The remainder 
of the service medical records are silent as to complaints, 
treatment or a diagnosis of a back disorder.  The veteran's 
separation examination report, dated in July 1963, shows 
that his spine was clinically evaluated as normal.  

The post-service medical evidence consists of private 
treatment reports from the Ripley County Chiropractic Office 
(RCCO), a letter from Kurt Zimmer, D.O., and VA outpatient 
treatment, hospital and examination reports.  

A VA outpatient treatment report, dated in November 1989, 
shows treatment for a complaint of back pain.  X-rays 
revealed degeneration of the L5-S1 disc, and DJD 
(degenerative joint disease) with partial collapse of L5.  
The diagnosis was spondylosis.  

RCCO reports, dated between 1991 and 1996, show that the 
veteran was treated for low back pain which he asserted 
began during service in 1960.  He stated that he had first 
noticed his back pain three to four years before.  He was 
noted to smoke from two to three packs of cigarettes per 
day, and to have "30 pounds more weight on one side than the 
other."  He reported that he had been knocked unconscious 
several times, and that not previously had chiropractic 
care, although he had been treated for spondylosis by VA.  

VA outpatient treatment reports, dated between 1993 and 
1997, include a July 1993 X-ray report from the lumbar spine 
showing degenerative arthritis and disc disease at the lower 
lumbar spine region, moderate osteoporosis and mild lumbar 
scoliosis.    

VA hospital reports, showing treatment between February and 
March of 1997 for abdominal pain, are remarkable for 
notations of chronic smoking (one to two packs per day), a 
history of spondylosis, and that a stress test had to be 
stopped due to low back pain and unstable gait.  The 
assessments included neurological pain from the lumbar 
spine.  

VA reports, dated between 1998 and 1999, show several 
treatments for complaints of back pain, and include a lumbar 
myelogram report, dated in October 1998.  This report notes 
severe spinal stenosis L4-L5, and mild spinal stenosis at 
L3-L4 and L5-S1.  Other reports note obesity.  A February 
1999 VA hospital report shows that the veteran underwent a 
laminectomy L4-L5 with left L5-S1 diskectomy, partial 
laminectomy L3.  The diagnosis was lumbar stenosis with 
ruptured lumbar intravertebral disk.  

A VA examination report, dated in April 2000, shows that the 
assessment was significant lumbar spinal stenosis.  The 
examiner stated:

It is difficult at first glance to 
correlate the development of the 
patient's lumbar spinal stenosis with 
his record in the military.  However, 
review of the C-file does demonstrate 
that the patient was treated for an 
injury of the back in November of 1960.  
A clinical entry dated 11/15/60 
describes complaints of low back pain, 
apparently resulting from an injury 
which occurred during basic training.  
Radiographs from this time demonstrated 
a spina bifida occulta at S1.  The 
patient was also assessed by a VA 
facility in 1989.  His physical 
examination at that time demonstrated 
loss of lumbar lordosis and decrease[d] 
range of motion of the lumbosacral 
spine.  Radiographs (by report) 
apparently demonstrated degenerative 
disc disease at L5-S1, with partial 
collapse of this interspace.  It is 
therefore concluded that at least as 
early as 1989, the patient was 
demonstrated to exhibit lumbar 
spondylosis, with disk degeneration.  If 
the history of injury in November of 
1960 is accurate, that patient appears 
to have developed lumbar spondylosis in 
part on the basis of an injury which 
occurred while in the military.  
However, it should be noted that much of 
the patient's progression to lumbar 
spinal stenosis may reflect other 
etiological factors.  These include 
tobacco use.  There is a strong 
association between smoking tobacco and 
the development of lumbar degenerative 
disc disease.  Moreover, the patient is 
mildly obese.  This factor, combined 
with a largely unknown work history, 
also may have posed significant factors 
predisposing to the development of 
progressive lumbar spinal stenosis.  
Based on the paucity of documentation 
relating to the event which occurred in 
1960, it is conjectural for me to 
conclude that the bulk of the patient's 
lumbar spinal stenosis requiring surgery 
stems from this incident.  However, 
there may well be an etiological 
relationship, in part.  

The Board finds that the veteran does not have a back 
disorder that is related to his service.  While it is clear 
that the veteran received treatment for complaints of back 
pain in 1960, the veteran's back pain appears to have 
resolved, as evidenced by the lack of treatment during his 
last two years and seven months of service, the lack of X-
ray or other evidence of lumbar spine pathology during 
service, and the fact that his spine was clinically 
evaluated as normal during his July 1963 separation 
examination.  In addition, the first post service medical 
evidence of a chronic low back disorder is contained in VA 
treatment reports dated in November 1989.  This report comes 
about 26 years after separation from service, and this 
lengthy period without evidence of the claimed condition 
weighs heavily against the claim.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  Furthermore, the April 2000 VA 
opinion shows that the examiner noted that the veteran had 
history of risk factors that included tobacco use (shown in 
other medical reports to be as much as two packs per day), 
and obesity, and that he had a "largely unknown work 
history," and that there was a "paucity of documentation" 
relating to the veteran's treatment for back pain in 1960.  
The examiner concluded that it would be "conjectural" for 
him to conclude that the bulk of the patient's lumbar spinal 
stenosis requiring surgery stemmed from that incident.  The 
Board finds that when this opinion is read in context, see 
e.g., Lee v. Brown, 10 Vet. App. 333 (1997), and when it is 
weighed together with the other evidence of record, that it 
does not warrant a grant of service connection.  Finally, 
there is no evidence of arthritis of the lumbar spine dated 
within one year of separation from service such that service 
connection for arthritis is warranted on a presumptive 
basis.  See 38 C.F.R. §§ 3.307, 3.309.  Accordingly, the 
Board finds that the preponderance of the evidence is 
against the claim, and that it must be denied.  In reaching 
this decision, the Board has considered a letter from Kurt 
Zimmer, D.O., dated in February 1998, in which he stated 
that the veteran's current back disorder is causally related 
to his period of active service.  However, this opinion was 
not based on a physical examination of the veteran, and it 
is unaccompanied by a rationalized explanation.  The Board 
therefore finds that the probative value of this evidence is 
outweighed by the contrary evidence of record, and that 
service connection for a back disorder is not warranted.   

The Board has considered the veteran's written testimony 
submitted in support of his argument that he has a back 
disorder that should be service connected.  His statements 
are not competent evidence of a nexus between the claimed 
condition and his service.  Although lay evidence is 
acceptable to prove the occurrence of an injury during 
active duty or symptomatology over a period of time when 
such symptomatology is within the purview of or may be 
readily recognized by lay persons, lay testimony is not 
competent to prove a matter requiring medical expertise, 
such as an opinion as to diagnosis or medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  
Accordingly, the veteran's claim must be denied.  While the 
Board has considered the doctrine of affording the veteran 
the benefit of any existing doubt, the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant resolution of this matter on that 
basis.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for a back disorder is denied.  


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals
IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

